      Case 3:21-cv-00581-MCR-HTC Document 8 Filed 07/27/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


TERRI HANDY,
      Petitioner,

v.                                              CASE NO. 3:21cv581-MCR-HTC

STATE OF FLORIDA,
      Respondent.

                                          /

                                  O R D E R

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated June 7, 2021. ECF No. 7. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
     Case 3:21-cv-00581-MCR-HTC Document 8 Filed 07/27/21 Page 2 of 2


                                                                   Page 2 of 2

     (2) The petition for writ of habeas corpus, ECF No. 1, is DISMISSED

        without prejudice.

     (3) The clerk is directed to close the file for this case.

     DONE AND ORDERED this 27th day of July 2021.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv581-MCR-HTC
